Foote, C.
The plaintiff instituted an action against the defendants — a tax assessor and his sureties—on his official bond, for the sum of $132 damages, which he alleged he had suffered by reason of a wrongful and fraud*88ulent assessment made by Ralls, one-of the defendants. The complaint was demurred to on several grounds, among which was this:—
“That this court has no jurisdiction of the subject-matter of the action.”
The action was brought in the Superior-Court of the county of Lassen.
The demurrer was sustained, and the plaintiff declining to amend his complaint, judgment was rendered against him for one dollar costs, from which he has appealed.
The plaintiff seeks to recover damages against the assessor for his alleged wrongful and malicious act, and for that purpose he brings an ordinary action for damages in the Superior Court for less than three hundred dollars. The action was not, in our opinion, within the jurisdiction of that court, under section 76, subdivision 3, Code of Civil Procedure.
It did not, within the purview of that section, involve “ the legality of a tax.”" The reasoning of this court in Brown v. Rice, 52 Cal. 491, is applicable to this case.
The judgment should be affirmed.
Searls, C., and Belcher, C. C., concurred.
The Court.
For the reasons given in the foregoing opinion, the judgment is affirmed.